CHATFIELD, District Judge.
The libelant has filed a libel for certain repairs made under a contract which he alleges was to repair the engines of a gasoline boat called the Minniehaha, at a compen*783ttion of 60 cents per hour. The respondent admits that, if dompensaon was to be received, the rate was to be 60 cents per hour, and that íe libelant did certain work, but disputes the amount of the work one, and sets up a condition precedent, to the effect that the libelant greed to make the engine turn 600 revolutions an hour when the oat was tied to the dock, or to receive no compensation. There is iso a dispute as to the time in which the work was to be done. The belant claims that no definite time was limited. The commissioner 3 whom the case was referred has reported in favor of the libelant, nd bases his report upon the demeanor and appearance of the witicsses, and upon the fact that he considered the witnesses for the ibelant more worthy of belief than those for the claimant. As there ; evidence tending to support both parties, and as the issue of fact las been decided by the commissioner in favor of the libelant, no reason s shown why this court should refuse to confirm the report of the ommissioner.
The exceptions are therefore overruled, and the report confirmed as o the items of the claim under the agreement. An arithmetical error s apparent in the allowance of interest at the sum of $43.33. The iecimal point should have been placed so as to allow $4.33. The imount found by the commissioner,is therefore reduced by $39. A lecree should be entered accordingly.